Citation Nr: 0506458	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for high 
frequency hearing loss prior to February 23, 2004.

2.  Entitlement to a rating in excess of 10 percent for high 
frequency hearing loss from February 23, 2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
post-operative subtotal gastrectomy with vagotomy for prior 
peptic ulcer, prior to December 9, 2003.

4.  Entitlement to an evaluation in excess of 40 percent for 
post-operative subtotal gastrectomy with vagotomy for prior 
peptic ulcer, from December 9, 2003.

5.  Entitlement to a compensable evaluation evaluation of 
urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 until 
September 1974.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an October 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and determines that 
additional development is required before the veteran's 
appeals are ready for appellate consideration.  Specifically, 
it is noted that the veteran has not received a single notice 
letter apprising him of the evidence necessary to 
substantiate his increased ratings claims and discussing 
which evidence the veteran is responsible for obtaining and 
what evidence, if any, VA will obtain on his behalf.  Such 
notice is essential in order to comply with the VCAA and 
Quartuccio.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his increased rating claims and 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession that pertains to the appeal.  

2.  If additional evidence is received, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.  If 
additional evidenc is not received, upon 
completion of the VCAA notice requirement 
outlined above, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




